In a negligence action by (1) an infant to recover damages for personal injuries sustained when, in the absence of a teacher assigned to supervise gymnastic activities in a public school, classmates caused the infant plaintiff to slip and fall from a rope which he had been directed to climb, and (2) his mother for medical expenses and loss of services, defendant the Board of Education appeals from a judgment of the Supreme Court, Queens County, entered June 8, 1965, in plaintiffs’ favor upon a jury verdict. As against defendant the City of New York, the action was discontinued. Judgment reversed, on the law and the facts, and new trial granted as between plaintiffs and appellant, with costs to abide the event. In our opinion, the verdict was against the weight of the credible evidence and a new trial is warranted in the interests of justice. Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.